Koch, J.,
Although the transcript imports that the summons was personally served upon the defendant, the defendant avers, as a reason for this rule, that he was not served; that he had no knowledge of the suit or judgment until the sheriff of this county levied upon his land under a fi. fa. issued upon the judgment, and, further, that he is not indebted to the plaintiff. But all these averments are denied by the plaintiff in his answer to the petition for the rule.
An examination of the transcript shows that the proceeding before the justice of the peace was regular in all respects, and it must, therefore, stand until its verity is attacked in some other way. We have no jurisdiction to open the judgment nor to strike it from the record. When error is committed by the magistrate, the remedy is either by appeal or certiorari. If there was no service of process, the constable’s return could have been contradicted under a writ of certiorari: Dermody v. McGee, 6 D. & C. 552.
The rule is discharged.
Prom M. M. Burke, Shenandoah, Pa.